Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 11/16/2022 are entered. Claims 1-11, 15, 17-19, 23-26, and 29 are cancelled. Claims 30-32 are new.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings were received on 11/16/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 16, 20-22, 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high reflectance” in claims 12, 22, and 28 is a relative term which renders the claim indefinite. The term “high reflectance” is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While all materials can be defined by their emissivity (relationship between reflectivity and absorption) there is no defined degree concerning the amount of reflectance to be “high”.
Claims depending from a rejected claim are rejected due to their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14, 16, 20-22, 27-28, and 30-32 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2017/0001492) in view of Ash et al (US 7,990,603).
Regarding claims 12, 22, 30-31, Ito discloses an air conditioning system for a vehicle comprising:
an active heating device (23 and 6a);
a passive cooling device (7 and 6b); and
the active heating device and the passive cooling device each comprise a nanomaterial (6a and 6b; [0038]-[0039] the composite member 6 includes carbon nanotubes);
wherein the at least one passive cooling device comprises a thermal conductor element (7) which is thermally coupling at least one electronic device or a display (320 and 310) to an outside air stream, wherein the thermal conductor element (7) is thermally coupled to the outside air stream via a heat exchanger (13b; within air conditioning apparatus 4, it is understood that an air conditioner can intake fresh outside air, further explanation below; alternatively by thermally coupling the passive cooling device to the evaporator 5, the cooling device is coupled to the outside air stream at the condenser by the refrigeration cycle),
wherein the at least one active heating device comprises a second nanoparticle (6a) containing a resistive heating element (23) for actively heating ([0084]-[0085] include using a PTC to actively heat),
wherein the at least one active heating device is controlled based on an input from a temperature sensor ([0089] describes activating 23 based on temperature and thus is understood to include a temperature sensor; further explanation below),
the at least one passive cooling device (7 and 6b) comprises a first nanoparticle [0038]-[0039]) having a high reflectance in the infrared spectral range (as explained above, in section 112b, the degree of reflectance is unclear; however [0014] lists “in particular carbon nanotubes” thus because the same material is used as a preferred embodiment the same material properties are exhibited).
Further regarding an “outside air stream”; Ito does not explicitly state the use of outside air in the air conditioning apparatus 4. In the previous office action on the merits the Examiner took Official Notice that vehicle air conditioning devices make use of both fresh outside air and recirculation air. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to one of ordinary skill in the art to utilize outside air in order to refresh stale cabin air.
Further regarding the “at least one sensor or a temperature sensor” as discussed at length above it is unclear precisely what this element is. Nonetheless Ito provides for control of the active heating device at [0085], where it is described that the device is “controlled in a predetermined temperature range” and therefor implicitly includes a temperature sensor. Further in the previous office action on the merits the Examiner took Official Notice that it is old and well known to provide a control unit, including a temperature sensor, for controlling a vehicle air conditioning system, like 4 of Ito. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	 It would have been obvious to one of ordinary skill in the art to have provided Ito with a control unit and temperature sensor in order to automatically control activation of heater 23 to ensure proper temperature of the electronic system.
Ito discloses a passive cooling device, but lacks integrating a passive cooling device into a window coating. 
Ash discloses a passive cooling device comprising a first nanoparticle containing a window coating (coating at windows 10 include nanoparticles) or roof coating (1:22 “sunroof”), the nanoparticle having a high reflectance in the infrared spectral range (“silver” among other listed nanomaterials 28:49). It would have been obvious to one of ordinary skill in the art to have provided Ito with the window coatings of Ash in order to reduce heat load on the vehicle.
Regarding claim 13, Ito discloses the nanomaterial comprises carbon nanotubes ([0039]).
Regarding claim 14, Ito discloses the passive cooling device comprises a composite nanomaterial (“composite member 6” recited throughout the disclosure includes carbon nanotubes 9).
Regarding claim 16, Ito discloses the air conditioning system, but is silent concerning an air flow directing device. In the previous office action on the merits the Examiner took Official Notice that that dampers are old and well known in vehicle air conditioning systems. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to one of ordinary skill in the art to have provided Ito with dampers in order to direct the flow of conditioned air to user selected locations (such as windshield for defrost, footwell, rear passengers, etc.).
Regarding claim 20, Ito disclose the at least one active heating device and passive cooling device further comprise a phase change material (all materials are capable of changing phase; the devices include aluminum or copper and resin as per [0047] which are all capable of changing phase).
Regarding claim 21, Ito discloses the active heating device (23) is activated via an input of an external stimuli, in the form of an electrical signal (via 21 and 22).
Regarding claims 27 and 32, Ito discloses at least one active cooling device (5) that comprises a nanomaterial (8), wherein the nanomaterial of the at least one active cooling device is brought into contact with a cooling fluid in addition to an outside air stream for actively cooling (cooling fluid is refrigerant). Ito is silent concerning control of the active cooling device, meaning the refrigeration cycle. Further in the previous office action on the merits the Examiner took Official Notice (notice taken at claim 12) that it is old and well known to provide a control unit, including a temperature sensor, for controlling a vehicle air conditioning system, like 4 of Ito. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to one of ordinary skill in the art to have provided Ito with a control based on a temperature sensor in order to ensure maintenance of the electronic device’s temperature in an acceptable range. It is noted that additional features of claim 32 not explicitly discussed here are discussed at the rejection of claim 12 above.
Regarding claim 28, Ito discloses an air conditioning system for a vehicle, comprising:
at least one active cooling device (5 and 13b); and
at least one passive cooling device (6 and 7);
wherein the at least one passive cooling device comprises a thermal conductor element (7), which is thermally coupling at least one electronic device to an outside air stream (within air conditioner 4), wherein the thermal conductor element is thermal conductor element is thermally coupled to the outside air stream via a heat exchanger (6b), and wherein the at least one passive cooling device comprises a nanoparticle ([0039]-[0039]), the first nanoparticle having a high reflectance in the infrared spectral range (as explained above, in section 112b, the degree of reflectance is unclear; however [0014] lists “in particular carbon nanotubes” thus because the same material is used as a preferred embodiment the same material properties are exhibited);
wherein the at least one active cooling device (5 and 13b) comprises a nanomaterial ([0049]), and wherein the nanomaterial of the at least one active cooling device is brought into contact with a cooling fluid (refrigerant) in addition to an outside air stream for actively cooling.
Further regarding an “outside air stream”; Ito does not explicitly state the use of outside air in the air conditioning apparatus 4. In the previous office action on the merits the Examiner took Official Notice (notice taken at claim 12) that vehicle air conditioning devices make use of both fresh outside air and recirculation air. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to one of ordinary skill in the art to utilize outside air in order to refresh stale cabin air.
Further regarding the “at least one sensor or a temperature sensor” as discussed at length above it is unclear precisely what this element is. Nonetheless Ito provides for control of the active heating device at [0085], where it is described that the device is “controlled in a predetermined temperature range” and therefor implicitly includes a temperature sensor. Further in the previous office action on the merits the Examiner took Official Notice (notice taken at claim 12) that it is old and well known to provide a control unit, including a temperature sensor, for controlling a vehicle air conditioning system, like 4 of Ito. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	 It would have been obvious to one of ordinary skill in the art to have provided Ito with a control unit and temperature sensor in order to automatically control activation of the refrigeration cycle to ensure proper temperature of the electronic system.
Ito discloses a passive cooling device, but lacks integrating a passive cooling device into a window coating. 
Ash discloses a passive cooling device comprising a first nanoparticle containing a window coating (coating at windows 10 include nanoparticles). It would have been obvious to one of ordinary skill in the art to have provided Ito with the window coatings of Ash in order to reduce heat load on the vehicle.
Regarding claim 29, Ito discloses an air conditioning system for a vehicle, comprising:
at least one active heating device (23 and 6a); and
at least one passive heating device (6 and 7);
wherein the at least one active heating device and the at least one passive heating device each comprise a nanomaterial ([0038]-[0039]),
wherein the at least one active heating device comprises a nanoparticle containing (6b) a resistive heating element (23) for actively heating.
Further regarding the “at least one sensor or a temperature sensor” as discussed at length above it is unclear precisely what this element is. Nonetheless Ito provides for control of the active heating device at [0085], where it is described that the device is “controlled in a predetermined temperature range” and therefor implicitly includes a temperature sensor. Further in the previous office action on the merits the Examiner took Official Notice (notice taken at claim 12) that it is old and well known to provide a control unit, including a temperature sensor, for controlling a vehicle air conditioning system, like 4 of Ito. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	 It would have been obvious to one of ordinary skill in the art to have provided Ito with a control unit and temperature sensor in order to automatically control activation of heater 23 to ensure proper temperature of the electronic system.
Ito discloses a resistive heating element (23), but lacks integrating a resistive heating element into a coating or textile in a door, window, or roof.
Wittkowski  discloses a resistive heating element (12) is integrated into a coating or textile ([0100] “fabric” and “leather”) and is integrated into a door element and roof lining ([0010]) and controlling the heating elements with temperature sensors (10A). It would have been obvious to one of ordinary skill in the art to have integrated resistive heating elements into the doors and roof of the vehicle in order to increase passenger comfort.
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. 
Regarding the feature of “high reflectance in the infrared spectral range” it is unclear what degree of reflectance is sufficient to be regarded as high.
Regarding the material of Ash, applicant asserts that the nanoparticles are limited to a perimeter of the coating. The examiner notes that the claim does not preclude only a portion of the coating including the nanomaterial. Ash discloses an electrochromic coating. Several references are further provided below including photochromic materials that include nanoparticle coatings. 
Regarding a “roof coating” Ash provides for the devices use in sunroofs. Teowee is also cited below for including use in sunroofs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schramm (US  6,834,159) heated floor structure 
Tanaka et al (US 4,920,759) heated door and window panels
Teowee et al (US 5,838,483) photochromic device applied to sunroof
“Enhanced Efficiency of Functional Smart Window with Solar Wavelength Conversion Phosphor-Photochromic Hybrid Film” Kang et al
“Photochromic Smart Windows Employing WO3-Based Composite Films” Miyazaki et al
“CSxWO3 nanoparticle-based organic polymer transparent foils: low haze, high near infrared shielding ability and excellent photochromic stability” Zhou et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763